Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 In the Interest of M.A.S. and K.D.S., Minor           Appeal from the 276th District Court of
 Children                                              Morris County, Texas (Tr. Ct. No. 25,824).
                                                       Memorandum Opinion delivered by Justice
 No. 06-16-00059-CV                                    Moseley and Chief Justice Morriss and
                                                       Justice Carter,* participating.     *Justice
                                                       Carter, Retired, Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 22, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk